Case 2:21-cv-01931-VAP-E Document 1-2 Filed 03/02/21 Page 1 of 5 Page ID #:27




                   EXHIBIT B
                Case 2:21-cv-01931-VAP-E Document 1-2 Filed 03/02/21 Page 2 of 5 Page ID #:28


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 07/31/2017)


                                                              Response to Office Action


                                                     The table below presents the data as entered.

                                     Input Field                                                                     Entered
 SERIAL NUMBER                                                         87070972
 LAW OFFICE ASSIGNED                                                   LAW OFFICE 119
 MARK SECTION
 MARK                                                                  https://tmng-al.uspto.gov/resting2/api/img/87070972/large
 LITERAL ELEMENT                                                       EMOJI STYLE
 STANDARD CHARACTERS                                                   YES
 USPTO-GENERATED IMAGE                                                 YES
                                                                       The mark consists of standard characters, without claim to any particular font style,
 MARK STATEMENT
                                                                       size or color.
 ARGUMENT(S)
 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
 RESPONSE TO OFFICE ACTION


 In re: Trademark Application of:
 Mattel, Inc.
 333 Continental Boulevard
 El Segundo, California 90245-5012
 Serial No.: 87/070972
 Filing Date: June 14, 2016
 Class: 28
 Mark: EMOJI STYLE

 Trademark Law Office: 119
 Examining Attorney: Patty Evanko

 Commissioner for Trademarks
 P.O. Box 1451
 Alexandria, VA 22313-1451


 Madam:

 This is in response to the Office Action mailed September 22, 2016.

 RESPONSE

 The Examining Attorney refused registration under Trademark Act Section 2(e)(1), 15 U.S.C. Section 1052(e)(1), alleging that Applicant’s proposed mark merely
 describes a feature or characteristic of applicant’s goods. Applicant respectfully disagrees with the Examining Attorney’s determination and requests that the
 refusal be withdrawn.

 Applicant is of the opinion that contrary to the Examining Attorney’s determination, the mark EMOJI STYLE does not immediately conjure an ingredient, quality,
 characteristic, function, feature, purpose, or use of the intended products, but rather may be suggestive of a type of play pattern. TMEP Section 1209.01(a) states
 that “suggestive marks are those which require imagination, thought or perception to reach a conclusion as to the nature of the goods or services. Thus, a
 suggestive term differs from a descriptive term, which immediately tells something about the goods or services.” It further states “suggestive marks, like fanciful
 and arbitrary marks, are registrable on the Principal Register without proof of secondary meaning. Thus, a designation does not have to be devoid of all meaning in
 relation to the goods and services to be registrable.” See In re Shutts, 217 USPQ 363 (TTAB 1983) (SNO-RAKE held not merely descriptive of a snow removal
 hand tool). As a result, the mark as a whole is suggestive, rather than merely descriptive of the identified goods, such as the mark FLIGHT TRAVELER which
                Case 2:21-cv-01931-VAP-E Document 1-2 Filed 03/02/21 Page 3 of 5 Page ID #:29

 was registered by the USPTO for luggage. See US Reg. No. 2462488. Even if two terms may be descriptive (which the applicant does not here concede), the
 question is whether the combination results in a composite mark that is itself descriptive. TMEP Section 1209.01(d). Both FLIGHT and TRAVELER may be
 descriptive on their own for “luggage”, but when combined the resulting composite mark is not descriptive and therefore capable of registration on the Principal
 Register. See TMEP Section 1209.03(d) for guidelines regarding combined terms.

 In addition, Applicant is the owner of the following registrations on the Principal Register that incorporate the STYLE component on similar goods:


     Mark                                         Reg. No.                        Issued
     SPARKLE & STYLE                              4230670                         October 23, 2012
     SKATIN’ WITH STYLE                           4556728                         November 15, 2012
     SUNNY STYLE                                  4585623                         August 12, 2014
     BARBIE STYLE                                 4626002                         October 21, 2014
     SHIMMER STYLE                                4664391                         December 30, 2014


 In view of the above, Applicant respectfully requests the Examining Attorney withdraw the refusal to register made under Trademark Act Section 2(e)(1), 15
 U.S.C. Section 1052(e)(1) and to pass this application to publication.

 Respectfully submitted,


 ADDITIONAL STATEMENTS SECTION
 DISCLAIMER                                                            No claim is made to the exclusive right to use EMOJI apart from the mark as shown.
 SIGNATURE SECTION
 RESPONSE SIGNATURE                                                    /mcm/
 SIGNATORY'S NAME                                                      MICHAEL MOORE
 SIGNATORY'S POSITION                                                  ATTORNEY OF RECORD, CA BAR MEMBER
 SIGNATORY'S PHONE NUMBER                                              310-252-6733
 DATE SIGNED                                                           03/14/2017
 AUTHORIZED SIGNATORY                                                  YES
 FILING INFORMATION SECTION
 SUBMIT DATE                                                           Tue Mar 14 19:52:06 EDT 2017
                                                                       USPTO/ROA-XXX.XX.XX.XXX-2
                                                                       0170314195206697247-87070
                                                                       972-5806a4a3644dafd10cfcb
 TEAS STAMP
                                                                       431bd4c0d29356e89ae4a548f
                                                                       89866cf6bbfc1b949db-N/A-N
                                                                       /A-20170314191004211165




Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 07/31/2017)



                                                                   Response to Office Action
To the Commissioner for Trademarks:

Application serial no. 87070972 EMOJI STYLE(Standard Characters, see https://tmng-al.uspto.gov/resting2/api/img/87070972/large) has been
amended as follows:

ARGUMENT(S)
In response to the substantive refusal(s), please note the following:
            Case 2:21-cv-01931-VAP-E Document 1-2 Filed 03/02/21 Page 4 of 5 Page ID #:30



IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
RESPONSE TO OFFICE ACTION


In re: Trademark Application of:
Mattel, Inc.
333 Continental Boulevard
El Segundo, California 90245-5012
Serial No.: 87/070972
Filing Date: June 14, 2016
Class: 28
Mark: EMOJI STYLE

Trademark Law Office: 119
Examining Attorney: Patty Evanko

Commissioner for Trademarks
P.O. Box 1451
Alexandria, VA 22313-1451


Madam:

This is in response to the Office Action mailed September 22, 2016.

RESPONSE

The Examining Attorney refused registration under Trademark Act Section 2(e)(1), 15 U.S.C. Section 1052(e)(1), alleging that Applicant’s proposed mark merely
describes a feature or characteristic of applicant’s goods. Applicant respectfully disagrees with the Examining Attorney’s determination and requests that the refusal
be withdrawn.

Applicant is of the opinion that contrary to the Examining Attorney’s determination, the mark EMOJI STYLE does not immediately conjure an ingredient, quality,
characteristic, function, feature, purpose, or use of the intended products, but rather may be suggestive of a type of play pattern. TMEP Section 1209.01(a) states that
“suggestive marks are those which require imagination, thought or perception to reach a conclusion as to the nature of the goods or services. Thus, a suggestive term
differs from a descriptive term, which immediately tells something about the goods or services.” It further states “suggestive marks, like fanciful and arbitrary marks,
are registrable on the Principal Register without proof of secondary meaning. Thus, a designation does not have to be devoid of all meaning in relation to the goods
and services to be registrable.” See In re Shutts, 217 USPQ 363 (TTAB 1983) (SNO-RAKE held not merely descriptive of a snow removal hand tool). As a result,
the mark as a whole is suggestive, rather than merely descriptive of the identified goods, such as the mark FLIGHT TRAVELER which was registered by the USPTO
for luggage. See US Reg. No. 2462488. Even if two terms may be descriptive (which the applicant does not here concede), the question is whether the combination
results in a composite mark that is itself descriptive. TMEP Section 1209.01(d). Both FLIGHT and TRAVELER may be descriptive on their own for “luggage”, but
when combined the resulting composite mark is not descriptive and therefore capable of registration on the Principal Register. See TMEP Section 1209.03(d) for
guidelines regarding combined terms.

In addition, Applicant is the owner of the following registrations on the Principal Register that incorporate the STYLE component on similar goods:


  Mark                                         Reg. No.                      Issued
  SPARKLE & STYLE                              4230670                       October 23, 2012
  SKATIN’ WITH STYLE                           4556728                       November 15, 2012
  SUNNY STYLE                                  4585623                       August 12, 2014
  BARBIE STYLE                                 4626002                       October 21, 2014
  SHIMMER STYLE                                4664391                       December 30, 2014


In view of the above, Applicant respectfully requests the Examining Attorney withdraw the refusal to register made under Trademark Act Section 2(e)(1), 15 U.S.C.
Section 1052(e)(1) and to pass this application to publication.

Respectfully submitted,




ADDITIONAL STATEMENTS
Disclaimer
No claim is made to the exclusive right to use EMOJI apart from the mark as shown.
           Case 2:21-cv-01931-VAP-E Document 1-2 Filed 03/02/21 Page 5 of 5 Page ID #:31



SIGNATURE(S)
Response Signature
Signature: /mcm/ Date: 03/14/2017
Signatory's Name: MICHAEL MOORE
Signatory's Position: ATTORNEY OF RECORD, CA BAR MEMBER

Signatory's Phone Number: 310-252-6733

The signatory has confirmed that he/she is an attorney who is a member in good standing of the bar of the highest court of a U.S. state, which
includes the District of Columbia, Puerto Rico, and other federal territories and possessions; and he/she is currently the owner's/holder's attorney
or an associate thereof; and to the best of his/her knowledge, if prior to his/her appointment another U.S. attorney or a Canadian attorney/agent
not currently associated with his/her company/firm previously represented the owner/holder in this matter: (1) the owner/holder has filed or is
concurrently filing a signed revocation of or substitute power of attorney with the USPTO; (2) the USPTO has granted the request of the prior
representative to withdraw; (3) the owner/holder has filed a power of attorney appointing him/her in this matter; or (4) the owner's/holder's
appointed U.S. attorney or Canadian attorney/agent has filed a power of attorney appointing him/her as an associate attorney in this matter.


Serial Number: 87070972
Internet Transmission Date: Tue Mar 14 19:52:06 EDT 2017
TEAS Stamp: USPTO/ROA-XXX.XX.XX.XXX-2017031419520669
7247-87070972-5806a4a3644dafd10cfcb431bd
4c0d29356e89ae4a548f89866cf6bbfc1b949db-
N/A-N/A-20170314191004211165
